DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Applicant’s amendments and arguments filed 20 January 2022 have been entered and considered.  All rejections not reiterated herein have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 11 recites at least one nematic slab that is homeotropic with respect to a variety of substrates.  The recitation of “a variety of substrates” is vague and indefinite because it is unclear what substrates are encompassed by “a variety”.  The claim nor the specification provides any guidance as to what substrates encompassed by a variety of substrates.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niehaus et al. (US 2002/0052002).
Niehaus et al. teach a system for detecting pathogens in a liquid comprising:
a sealed cell oriented in a plane and having a preselected thickness, the cell including first and second perpendicular axes defining the orientation plane (assay chamber having top and bottom plates and mylar spacer strips that indicate a predetermined thickness, edges sealed which indicates a sealed cell, par. 89);
a pair of untreated opposed substrates positioned within the cell (assay chamber is formed by coated polymer on a glass plate, the polymer does not undergo any treatment, therefore the top and bottom polymer layers are interpreted as the opposed substrates, par. 89);
a nematic lyotropic chromonic liquid crystal suspended at room temperature in a liquid (disodium cromoglycate in water are lyotropic chromonic liquid crystals in water, par. 90; liquid crystal solution remains nematic at 24°C, which is considered room temperature, par. 90) contained within the cell intermediate the pair of opposed substrates (par. 89) and aligned homeotropically therewith (Figs. 3A and 7A illustrate homeotropic alignment of the liquid crystalline material when present with a receptor, 
a receptor mixed into the chromonic liquid crystal material (receptor and liquid crystalline material are mixed, par. 11 and 15 and Fig. 3) contained within the cell intermediate the pair of opposed substrates of the system (par. 89);
a light source adapted to emit a beam of light passing through the cell along an axis substantially perpendicular to the plane (par. 53); 
a pair of linear polarizers, each polarizer being arranged in a cross-polarizing relationship with respect to each other and located adjacent to one of the opposed substrates (par. 53); and
a light detector adapted to detect any portion of the beam of light which is transmitted through the cell and the polarizers (photodetector is the light detector, par. 63-65).
Although Niehaus et al. do not specifically teach the system being rotationally symmetric, this limitation is recited in the preamble of claim 1 and is considered to be defined by the structural components recited in the body of the claim.  Therefore any system containing the limitations recited in the body of claim 1, such as the system taught by Niehaus, is considered to read on the rotationally symmetric system of the preamble.  Niehaus et al. also do not specifically teach detecting pathogens in a liquid at room temperature.  However, this limitation is a functional limitation of the claim wherein detection of receptors at room temperature is a function of the system and does not impart any specific structural limitations on the claims.  So long as the prior art 
With respect to claim 4, Niehaus et al. teach the receptor comprises an antibody microbead in a liquid (par. 31 and 87-88).
With respect to claim 10, Niehaus et al. teach the nematic lyotropic chromonic liquid crystal material comprising a solution of chromonic azo dye suspended in water (disodium cromoglycate is a chromonic azo dye and is suspended in water, par. 90).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niehaus et al. (US 2002/0052002), as applied to claim 1, in view of Shin et al. (US 2016/0085010).
Niehaus et al. teach each of the substrates made from an untreated polymer (par. 89), but fail to teach the substrate comprising an uncoated and untreated cyclo olefin polymer material.
Shin et al. teach an optically transparent substrate that supports liquid crystal alignment made from an untreated cyclo olefin polymer (par. 56), in order to provide a substrate that is not rubbed for alignment which presents process difficulty such as unevenness of rubbing strength (par. 13).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute for the untreated polymer substrate of Niehaus et al., with a cyclo olefin polymer as taught by Shin et al. because Niehaus et al. is generic with respect to the type of polymer that can be incorporated as the substrate and one would be motivated to use the appropriate polymer substrate to support desired liquid crystal alignment. 
.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niehaus et al. (US 2002/0052002), as applied to claim 1.
Niehaus et al. teach the concentration of the nematic lytropic chromonic liquid crystal is 20% chromonic azo dye to water by weight (par. 90), whereby the nematic lyotropic chromonic liquid crystal forms a nematic slab (par. 90) that is homeotropic (Figs. 3A and 7A illustrate homeotropic alignment of the liquid crystalline material when present with a receptor, par. 27 and 37), but fail to teach the concentration within the range of 30 to 36%.  However, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Since applicant has not disclosed that the specific limitations recited in instant claim 11 are for any particular purpose or solve any stated problem, and the prior art teaches that the concentration of liquid crystalline material may be varied depending on the desired liquid crystal state (par. 47).  Absent unexpected results, it .

Response to Arguments
Applicant's arguments filed 20 January 2022 have been fully considered but they are not persuasive.
Applicant argues that the substrate of Niehaus is glass and the polymer coating is considered a treatment of the glass substrate and therefore the substrate of Niehaus is treated while the instant claims require an untreated substrate.
Applicant’s argument has been considered, but is not persuasive to overcome the rejection of record.  The broadest reasonable interpretation of the instant claim does not limit the substrate to any particular surface in the system.  Therefore any untreated 
	Applicant further argues that Niehaus teaches an aligned polymer which is considered treated since it is aligned and also comprising a treatment of receptors on the substrate as illustrated in Fig. 7B.
Applicant’s arguments have been considered, but are not persuasive.  Niehaus exemplifies a device where antibody coated microspheres are mixed into a chromonic liquid crystal which is positioned between two opposed glass plates each having polymer substrates at paragraphs 88-89.  In this example, the antibodies are coated on the microsphere and not also on the polymer substrate and is a separate embodiment from that illustrated in Fig. 7B and all disclosed embodiments of a disclosure must be considered and disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Furthermore, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise prima facie case of obviousness In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).  
Applicant argues that Niehaus does not define light source or polarizer directions relative to the liquid crystal orientation to indicate homeotropic alignment with respect to a light source and pair of polarizers and the planar alignment of the nematic liquid crystal depends on the in-plane x,y coordinates so the homeotropic alignment is not independent of the axis and therefore the system of Niehaus is not rotationally symmetric.
Applicant’s argument has been considered, but is not persuasive to overcome the rejection of record.  Nowhere do the specification nor the claims set forth a definition for “rotationally symmetric system”.  A “rotationally symmetric system” is also not a well-known term in the art with a specific definition.  As such, homeotropic alignment being independent of the axis is not considered as required for the prior art to be a “rotationally symmetric system”.  Applicant’s assertion that Niehaus is not rotationally 
Applicant argues that the recitation of the rotationally symmetric system in both the preamble and body of the claim introduces structural limitations into the claim and bases this argument on a PATENTLYO blog article.  Applicant indicates that claim 1 has been amended to recite the rotationally symmetric system in order to incorporate structural limitations associated with the rotationally symmetric system into the claim in accordance with the fact pattern set forth in the PATENTLYO blog article.
Applicant’s argument has been considered, but is not persuasive to overcome the rejection of record.  It is noted that blog articles are not considered proper guidance for claim interpretation and does not constitute proper evidence for overcoming a rejection.  Proper guidance for preamble interpretation is found in MPEP 2111.02 which states: Any terminology in the preamble that limits the structure of the claimed invention must be treated as a claim limitation. See, e.g., Corning Glass Works v. Sumitomo Elec. U.S.A., Inc., 868 F.2d 1251, 1257, 9 USPQ2d 1962, 1966 (Fed. Cir. 1989) (The determination of whether preamble recitations are structural limitations can be resolved only on review of the entirety of the application "to gain an understanding of what the inventors actually invented and intended to encompass by the claim" as drafted without importing "'extraneous' limitations from the specification."); Pac-Tec Inc. v. Amerace Corp., 903 F.2d 796, 801, 14 USPQ2d 1871, 1876 (Fed. Cir. 1990).  In the instant case, the recitation of the “rotationally symmetric system” in the body of claim 1 is merely provided antecedent support by the preamble of the claim.  No additional structural limitations beyond the structural limitations in the body of the claim are associated with a rotationally symmetric system. The specification does not disclose a definition of the rotationally symmetric system with structural limitations that would be associated with the system and “rotationally symmetric system” is not a well-known term of the art that implies a particular structure.  Therefore the recitation of the rotationally symmetric system in the preamble and body of claim 1 is not interpreted as importing additional structural limitations into the claims either from the specification or as a well-known term of the art.  The rotationally symmetric system recited in the claims is considered to be any system that contains the limitations recited in the body of the claim.
Applicant argues that detection at room temperature is not a functional limitation and is instead a physical quantity that expresses the quantity of thermal energy present in matter.  Applicant argues that the system of Niehaus is different from the claimed invention since Niehaus discloses a different chromonic liquid crystal having a different phase diagram and transition temperature for the nematic phase that is deposited on a treated substrate and pushed or squeezed by a second treated upper substrate to distribute it in planar alignment intermediate the two treated substrates.  Applicant argues that it is difficult to find a material that will aligned homeotropically at room 
Applicant’s argument has been considered, but is not persuasive to overcome the rejection of record.  Applicant’s argument that temperature is a physical quantity, is not disputed, but does not address the claim interpretation set forth in the rejection.  The rejection states that detection at room temperature is a functional capability of the system since the temperature itself is not claimed as part of the system.  The claimed limitation is “detection at room temperature” with emphasis on the functional limitation of detection.  As such, the prior art must only be capable of performing detection at room temperature as stated in the rejection.  Applicant has stated alleged differences between the claimed system and the system of Niehaus including different substrates and different lyotropic liquid crystal materials and concludes that the differences demonstrate that Niehaus cannot perform detection at room temperature.  These differences are not persuasive to overcome the rejection because it is maintained that the polymer substrates of Niehaus are untreated (as described above) and both Niehaus and the instant invention use the same lyotropic chromonic liquid crystal material of an azo dye.  However, even if the differences were present, Applicant’s statement that Niehaus is not capable of detection at room temperature is conclusory and is not backed by evidence.  Conclusory statements cannot take the place of evidence in the record and an assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 
Applicant’s argument regarding it being difficult to select a material that will align homeotropically at room temperature is not persuasive to overcome the rejection of record.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a particular lyotropic chromonic liquid crystal material) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Furthermore, unexpected results alone are not sufficient to overcome a rejection over Niehaus under 35 USC 102 since Niehaus is not combined with another reference to arrive at the claimed invention.
Applicant’s arguments regarding the rejections of claims 2 and 5 under 35 USC 103 are directed at the arguments against Niehaus addressed above.
Applicant argues that the amendment to claim 11 is sufficient to overcome the rejection of record, which is not persuasive for the reasons outlined in the rejection above.
	The amendment to claim 1 is sufficient to overcome the previous rejection under 35 USC 112a.
The terminal disclaimer filed 20 January 2022 is APPROVED and is sufficient to overcome the obviousness type double patenting rejections of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE BROWN whose telephone number is (571)272-2933. The examiner can normally be reached M-F 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MELANIE BROWN/Primary Examiner, Art Unit 1641